Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 1 of 17




                          Exhibit D
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 2 of 17

                       CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:19-cv-81160-RS




    APPLE INC.,

                       Plaintiff,

          v.

    CORELLIUM, LLC,

                       Defendant.



                  SUPPLEMENTAL EXPERT REPORT OF DR. JASON NIEH


                                          MAY 1, 2020



               CONTAINS CORELLIUM ATTORNEYS’ EYES ONLY MATERIAL

                    CONTAINS CORELLIUM CONFIDENTIAL MATERIAL

                    CONTAINS CORELLIUM SOURCE CODE MATERIAL

                  CONTAINS APPLE ATTORNEYS’ EYES ONLY MATERIAL




                                               1
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 3 of 17

                           CONFIDENTIAL – ATTORNEYS’ EYES ONLY


   I.     INTRODUCTION

          1.       I submitted an Opening Expert Report on March 3, 2020 (“Nieh Rpt.”) which I

   incorporate by reference herein. I provided information about my education, qualifications,

   publications, compensation, and scope of retention in my Opening Report. I also submitted a

   Rebuttal Expert Report, a corrected version of which was served April 20, 2020 (“Nieh Rebuttal

   Rpt.”), which I incorporate by reference herein. 1

          2.       I may prepare and use demonstrative exhibits at trial to illustrate my opinions and

   the information contained in this report. All emphasis in quotations in this report has been added

   unless indicated otherwise.

   II.    INFORMATION RELIED UPON

          3.       The opinions stated in this report are based on information currently available to

   me. In preparing this supplemental report, I considered the materials listed in Appendix A and

   all materials referenced in this report. I considered the information in my Opening Report served

   on March 3, 2020 and the materials listed in Appendix B thereto. I also considered the

   information in my corrected Rebuttal Report served on April 20, 2020 and the materials listed in

   Appendix A thereto. I also considered information provided during discussions that I had with

   certain Apple employees, namely, Jon Andrews, Pierre-Olivier Martel, Lee Peterson, and Eric

   Brown. Appendix B to this report contains a summary of certain information I learned from

   conversations with Lee Peterson. This report is also based on my knowledge and experience

   with operating systems, virtualization, mobile computing, cloud computing, and computer

   architecture.



   1
    Unless otherwise specified, all references to “Nieh Rebuttal Rpt.” refer to the corrected version
   served on April 20, 2020.


                                                    3
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 4 of 17




             to what Corellium represented was an “old” version of the cloud version of the CAP,

             prior to changes made around February 2020. 9 I inspected both products during my

             March 12, 2020 visit.

         •   On March 19, 2020, Corellium deposed Ivan Krstić, Head of Security Engineering and

             Architecture at Apple. I reviewed a transcript of the deposition.

         •   On March 20, 2020, the Court issued an “Omnibus Order Providing Discovery Rulings

             After March 16, 2020 Discovery Hearing,” which ordered Corellium to produce all

             source code for the CAP, an on-premises version of the CAP, and all technical documents

             that would enable me to “fully evaluate whether and, if so, how, the CAP copies,

             modifies, or displays Apple’s copyrighted works and/or circumvents all of Apple-

             implemented technical measures,” to include all aspects of the CAP, including the

             hypervisor. 10

         •   Between March 20, 2020 and April 20, 2020, Corellium produced certain technical

             documentation regarding the design and operation of the Corellium Apple Product. The

             documents I have considered are listed in Appendix A to this report.

         •   On April 3, 2020, I received credentials to remotely inspect the on-premises version of

             the CAP. Corellium represented that these credentials enable full administrator access

             and privileges to the on-premises version of CAP, just as one of Corellium’s customers

             would have. 11


   9
       Id.
   10
        ECF. No. 249.
   11
        ECF No. 290 at 4; ECF No. 285-2 (Wade Decl.) ¶ 6.a.
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 5 of 17

                              CONFIDENTIAL – ATTORNEYS’ EYES ONLY


         •   On April 6, 2020, Corellium made available



                                                                                         At various

             times between April 6, 2020 and the date of this report, I remotely reviewed this source

             code.

         •   On April 7, 2020, Corellium deposed Jonathan Andrews, Vice President of Core OS,

             Software Engineering at Apple. I reviewed a transcript of the deposition.

         •   On April 9, 2020, Apple deposed David Wang, co-founder and Chief of Platform 13 of

             Corellium. 14 I attended part of the deposition and reviewed a transcript of the

             deposition. 15

         •   On April 10, 2020, Apple deposed Stanislaw Skowronek, co-founder and Chief

             Architect 16 of Corellium, and a 30(b)(6) witness for Corellium designated to speak on

             various technical aspects of Corellium’s product. 17 I attended part of the deposition and

             reviewed a transcript of the deposition. 18



   12
        ECF No. 290 at 7.
   13
        See Correllium-009105 at 3 (Sales Strategy Q1 2019).
   14
        See Wang Tr. at 38:19–39:20.
   15
        Id. at 2:15.
   16
        See Correllium-009105 at 3 (Sales Strategy Q1 2019).
   17
     See Topic Nos. 1–12 listed in Corellium’s Responses and Objection to Apple Inc.’s Notice of
   Rule 30(b)(6) Deposition of Defendant Corellium, Inc.; Skowronek Tr. at 46:19–21.
   18
        Id. at 6:15.




                                                       7
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 6 of 17

                             CONFIDENTIAL – ATTORNEYS’ EYES ONLY


   tied to that version of iOS, and they do not contain any open source code. 129

             39.    In my opening report, I explained that each registered version of iOS at issue in

   this case “introduced numerous new features that required the authors who wrote the code to

   apply high levels of creativity.” 130 Additional evidence produced since my opening report

   supports this statement. 131 As I detailed in my rebuttal report, Dr. Olivier’s identification of

   certain aspects of the iOS kernel or certain libraries in the root file system that may contain some

   open-source code is immaterial in view of the undisputed originality and innovation reflected in

   each registered version of iOS, including the features I identified in my opening and rebuttal

   reports. 132 Dr. Olivier has never disputed that the features I described in my opening report were

   original, creative, and protected. Therefore, Dr. Olivier has certainly not identified any

   unprotected aspect of any creative feature or image I have identified for any version of iOS

   asserted in this case.

             40.    In his rebuttal report, Dr. Olivier applied “commands on an IPSW file for iOS 11

   for the iPhone 7” that he claimed “shows functions that are part of the open source code in

   ‘libiconv’” and purportedly “conclusively shows that the IPSW files contain open source




   129
      See id. at 30:4–31:12; 33:20–34:3; 115:11–19 (confirming that each of the source code deposits
   for iOS 9.0 through iOS 12.2 consists of code created by Apple).
   130
         Nieh Rpt. at ¶¶ 90, 97, 102, 107, 114, 119, 124, 129, 135, 140, 147, 152.
   131
       Peterson Tr. at 28:5–10 (“[T]he [50-page copyright] deposits that my team creates . . . is
   intended to be a subset, right, not the very large list of all the changes that went into every build
   or every release that we did.”); see Nieh Rebuttal Rpt. ¶¶ 18–31.
   132
     See Nieh Rpt. at Section VIII; Nieh Rebuttal Rpt. at ¶¶ 11–31; Olivier Rpt. at ¶¶ 32–37; Olivier
   Rebuttal Rpt. at ¶¶ 54–56.




                                                     31
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 7 of 17

                             CONFIDENTIAL – ATTORNEYS’ EYES ONLY


   result of his commands shows any open source code at all, much less open source code

   specifically from libiconv version 51.50.1.

             41.     Even if Dr. Olivier’s exercise does show some open source aspects contained in

   the IPSW for iOS 11.0, he has not shown (and cannot show) that such aspects are relevant in any

   way to the issues in this case, i.e., in showing that iOS as a whole is not protected, or that any of

   the creative features and code I have identified for each version of iOS are not in fact original or

   creative, or in showing that Corellium copies, modifies, or displays only the open source or

   unprotected parts of iOS. 139

   VI.       THE CORELLIUM APPLE PRODUCT (CAP)

             42.     Since I submitted my Opening Report, I have received access to what I

   understand is a representative version of the on-premises version of the CAP (“On-Prem

   Product”) and have been given technical documentation and source code relevant to its

   operations. 140 Based on my review of the On-Prem Product and cloud version of the CAP

   (“Cloud Product”), and upon reviewing a relevant factual stipulation by the parties,



                         In particular, the parties have stipulated 142 to the following:

         •




   139
         See Nieh Rebuttal Rpt. at ¶¶ 11–31.
   140
         See Section II, supra.
   141
      ECF No. 354-1 (Stipulation Regarding Resolution of Apple’s RFPs Relating to Corellium’s
   Disk Images) at 1–2; see, e.g., Wang Tr. at 104:10–15


   142
         ECF No. 354-1.


                                                       33
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 8 of 17

                      CONFIDENTIAL – ATTORNEYS’ EYES ONLY




   285
         See, e.g.,


   286
         See


                                             see also Skowronek Tr. at 244:1–245:7.
   287


   288


   289


   290


   291


   292
         See, e.g.,




                                        75
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 9 of 17




   11.3, and 11.4. The following screenshot shows the same wallpaper displayed in Corellium’s

   user interface on an iOS 10.3 virtual machine:




             144.    Similarly, I understand from my discussions with Lee Peterson that the contextual

   improvements to Siri feature identified in my opening report and represented by the new source

   code reviewed in my rebuttal report is compiled into the “assistantd” daemon, which is an

   executable file located in the “/System/Library/ PrivateFrameworks/

   AssistantServices.framework/” folder in the root file system. 534 Because each version of iOS

   builds on the last, 535 most, if not all, of the code added for this feature in iOS 9.0 likely persists

   in later versions of iOS. For example, I was able to verify that a compiled version of the

   assitantd daemon executable still exists in the same folder in a CAP virtual machine running iOS

   11.0:




   534
         See Appendix B.
   535
         See Nieh Rpt. at ¶¶ 67, 87.
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 10 of 17




              158.   Similarly, I understand from my discussions with Lee Peterson that the Photo

    Memories identified in my opening report and represented by the new source code reviewed in

    my rebuttal report is compiled into the “photoanalysisd” daemon, which is an executable file

    located in the “/System/Library/PrivateFrameworks/PhotoAnalysis.framework/Support/” folder

    in the root file system. 553 Because each version of iOS builds on the last, 554 most, if not all, of

    the code added for this feature in iOS 10.0 likely persists in later versions of iOS. I was able to

    verify that a compiled version of the photoanalysisd daemon executable still exists in the same

    folder in a CAP virtual machine running iOS 10.3:




    553
          See Appendix B.
    554
          See Nieh Rpt. ¶¶ 67, 87.
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 11 of 17

                            CONFIDENTIAL – ATTORNEYS’ EYES ONLY




             172.   I understand from my discussions with Lee Peterson that the improved Siri voice

    feature identified in my opening report and represented by the new source code reviewed in my

    rebuttal report is compiled into the “assistantd” daemon, which is an executable file located in

    the “/System/Library/PrivateFrameworks/AssistantServices.framework/assistantd” folder in the

    root file system for iOS 11.0. 568 I was able to verify that a copy of the assistant daemon

    executable exists in the same folder in CAP virtual machine running iOS 11.0:




    568
          See Appendix B.




                                                    153
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 12 of 17

                             CONFIDENTIAL – ATTORNEYS’ EYES ONLY




              191.   I understand from my discussions with Lee Peterson that the Apple Pay feature

    identified in my opening report and represented by the new source code reviewed in my rebuttal

    report is compiled into the “passd” daemon, which is an executable file located in the

    “/System/Library/PrivateFrameworks/PassKitCore.framework/” folder in the root file system for

    iOS 11.2, and the MobileSMS app, which is an application located in the

    “Applications/MobileSMS.app/” folder in the root file system for iOS 11.2. 596 I was able to

    verify that a copy of these files exist in the same folders in CAP virtual machine running iOS

    11.2:




    596
          See Appendix B; Nieh Rebuttal Rpt. at ¶ 24.


                                                    169
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 13 of 17

                              CONFIDENTIAL – ATTORNEYS’ EYES ONLY




              Moreover, because each version of iOS builds on the last, 610 most, if not all, of the code

    added for this feature in iOS 11.2.5 likely persists in later-released versions of iOS supported by

    CAP.

              201.    Dr. Olivier suggests that the new and creative feature identified in my opening

    report (“Siri can read the news”) is somehow not part of iOS 11.2.5 devices on CAP because

    CAP “cannot make use of Siri.” 611 However, the fact that CAP does not currently support audio

    recording peripherals does not show that CAP does not copy, modify, distribute or display the

    copyrightable aspects of iOS 11.2.5—or even just the news-reading feature added in this version

    of iOS—in the ways detailed above. As just one example, CAP necessarily copies this feature

    when it initially copies all iOS components contained in the IPSW file to the “misc” partition.

    CAP does not pick and choose the parts of the IPSW to copy to disk based on the peripherals it




    610
          See Nieh Rpt. at ¶¶ 67, 87.
    611
          Olivier Rebuttal Rpt. at ¶ 133.




                                                      179
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 14 of 17

                             CONFIDENTIAL – ATTORNEYS’ EYES ONLY




              210.   I understand from my discussions with Lee Peterson that the context-based

    privacy notifications feature identified in my opening report and represented by the new source

    code reviewed in my rebuttal report is compiled into the “askpermissiond” daemon, which is an

    executable file located in the “/System/Library/PrivateFrameworks/AskPermission.framework/”

    folder in the root file system for iOS 11.3. 623 I was able to verify that a copy of this file exists in

    the same folder in a CAP virtual machine running iOS 11.3:




    623
          See Appendix B; Nieh Rebuttal Rpt. at ¶ 26.




                                                      187
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 15 of 17




              220.   I understand from my discussions with Lee Peterson that the iCloud storage

    feature identified in my opening report and represented by the new source code reviewed in my

    rebuttal report is compiled into the “assistantd” daemon, which is an executable file located in

    the “/System/Library/PrivateFrameworks/AssistantServices.framework/” folder in the root file

    system for iOS 11.4. 638 I was able to verify that a copy of this file exists in the same folder in a

    CAP virtual machine running iOS 11.4:




    638
          See Appendix B; Nieh Rebuttal Rpt. at ¶ 27.
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 16 of 17




    browser, I could download “License-en.html,” which was a web page with a “Last Modified”

    date of August 29, 2018 652 containing the SLA.




              234.   I understand from my discussions with Lee Peterson that the Memoji feature

    identified in my opening report and represented by the new source code reviewed in my rebuttal

    report is compiled into the “memoji” library, which is located at “/System/Library/

    PrivateFrameworks/ AvatarKit.framework/memoji/” in the root file system for iOS 12.0. 653 I

    was able to verify that a copy of this library exists in the same folder in a CAP virtual machine

    running iOS 12.0:




    652
       iOS 12.0 was first released to the public on September 17, 2018.                           APL-
    CORELLIUM_00005022.
    653
          See Appendix B; Nieh Rebuttal Rpt. at ¶ 28.
Case 9:19-cv-81160-RS Document 452-4 Entered on FLSD Docket 05/11/2020 Page 17 of 17

                             CONFIDENTIAL – ATTORNEYS’ EYES ONLY


    Using the file browser, I could download “License-en.html,” which was a web page with a “Last

    Modified” date of November 13, 2018 667 containing the SLA.




              244.   I understand from my discussions with Lee Peterson that the LivePhoto capture

    feature identified in my opening report and represented by the new source code reviewed in my

    rebuttal report is compiled into the “CoreMedia” library, located at

    “/System/Library/Frameworks/CoreMedia.framework/” in the root file system for iOS 12.1.1. 668

    I was able to verify that a copy of this library exists in the same location in a CAP virtual

    machine running iOS 12.1.1:




    667
       iOS 12.1.1 was first released to the public on December 5, 2018.                             APL-
    CORELLIUM_00005079.
    668
          See Appendix B; Nieh Rebuttal Rpt. at ¶ 29.


                                                    217
